                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,                    )
                                       )
                    Plaintiff,         )                           8:19CV326
                                       )
               v.                      )
                                       )
DMV DEPARTMENT OF MOTOR                )                            ORDER
VEHICLES, Right to get I.D. by         )
community services of DMV              )
Department of Motor Vehicles State of  )
Nebraska, JUDGE/ATTORNEY               )
SCHALLZ, as the actor sat on the       )
bench/of his debarred position, HDR OF )
HUMAN RESOURCES                        )
DEPARTMENT, PACIFIC LIFE               )
INSURANCE COMPANY, My past Job )
at Pacific Life, WARDEN WIGT,          )
Director of my property east, and      )
WARDEN COUGH, Director of my           )
property east,                         )
                                       )
                    Defendants.        )
                                       )


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially
eligible to proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted,
and the Complaint shall be filed without payment of fees. Plaintiff is advised that the next
step in his case will be for the court to conduct an initial review of his claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

       DATED this 29th day of July, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
